DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed 10 July 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. For instance, a legible copy of each of the cited documents WO2018204805 and “International Searching Authority, International Search Report and Written Opinion” is required.  Therefore, the IDS has been placed in the application file, but the information referred to therein has not been considered in this Office Action.

Claim Objections
Claim 2 & 16 are objected to because of the following informalities:
Regarding Claim 2, the limitation “…the second insight render on the user interface…” rather than “…the second insight rendered on the user interface…”;
Regarding Claim 16, the limitation “providing an awareness and support tool comprising: to a user interface operating to receive…” rather than “providing an awareness and support tool comprising: a user interface operating to receive…”;  furthermore, the limitation “inputting by the user through the under interface” rather than “inputting by the user through the user interface” is also recited
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 16-20) and machine (claims 1-15) which recite steps of:
receive temporally-marked user data sets comprising:
user state data comprising user mental state and user physical state;
user trigger data;
user self-assessment data; and
user self-reflection data;
store the temporally-marked user data sets,
sort the temporally-marked user data sets; and
filter the temporally-marked user data sets;
store a set of guided exercises associated with at least user state data, user trigger data, and user assessment data;
determine mappings between data of the temporally-marked user data sets and to identify insights associated with data of the temporally-marked user data sets; wherein
the user inputs a first set of user self-assessment data and a first set of user state data;
map the first set of user state data and the first set of user trigger data with respect to a set of pre-existing temporally-marked user data sets to create a first visual map;
render the first visual map;
generate a first insight associated with the first set of user state data, the first set of user trigger data, and the set of pre-existing temporally-marked user data;
render the first insight; and
the user inputs a second set of user self-assessment data.
These steps of receiving user data sets (e.g. the user state data, user mental/physical state data, etc.), filtering the user data sets, determining mappings between and identifying insights for the user data sets, determining guided exercise(s) for the user based on the mappings and insights, receiving first self-reflection data after a first exercise for the user, mapping the data sets to the self-reflection data, determining a first insight associated for the user based on the mappings, etc., and iterating this process for further patient assessment(s) as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  MPEP 2106.04(a)(2)(II) describes certain methods of organizing human activity specifically including managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). For example, MPEP 2106.04(a)(2)(II)(C) specifically outlines examples of managing personal behavior such as filtering content, considering historical usage information while inputting data, and/or a mental process that a neurologist should follow when testing a patient for nervous system malfunction.  In the instant set of claims, the system specifically outlines a method that a user should follow in order to improve the well-being of said user.  That is, the typical personal behavior of the user regarding the well-being of the user is effectively being managed by the instantly claimed system by receiving user data, filtering the data, determining relationships between already-existing data and current self-reflection data, and making insight determinations of the well-being of the user. As such, the claims, as drafted, under the broadest reasonable interpretation, include methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-15, & 17-20, reciting particular aspects of how the analysis and/or comparison of user data sets/self-assessment data may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an awareness and support tool, a user interface, a user database, a system database, a processor, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pp. 12, ll. 24 – pp. 13, ll. 3; pp. 12, ll. 11-14; pp.12, ll. 15-23; pp. 12, ll. 15-23; pp. 6, ll. 12-18, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving temporally-marked user data sets comprising user state data comprising user mental state, user physical state, user trigger data, user self-assessment data, user self-reflection data, receiving inputs of a first set of user self-assessment data and a first set of user state data amounts to mere data gathering; recitation of determining mappings between data of the temporally-marked user data sets, identifying insights associated with data of the temporally-marked user data sets, mapping the first set of user state data and the first set of user trigger data with respect to a set of pre-existing temporally-marked user data sets to create a first visual map, generating a first insight amounts to selecting a particular data source or type of data to be manipulated; recitation of rendering the first visual map and rendering the first insight amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as specifically reciting the applied methods to the well-being/mental health of the user, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-15, & 17-20, which all recite varying embodiments being performed within a portable computerized tool, processor, database, etc., additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 3-8, 12-15, & 17-20 which generally recite limitations relating to the receiving the set of user self-assessment data, visual map, etc., containing specific types of data that are received for purposes of analysis, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 2-8, 12-15, & 17-20, which generally recite limitations relating to the specific types of data that are analyzed for purposes of determining insights and exercises for the user, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 2-10, 12-15, & 17-20, which generally recite limitations relating to the methods being applied to user mental health and well-being or the specific computer components/structure being used to perform the methods additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving temporally-marked user data sets comprising user state data comprising user mental state, user physical state, user trigger data, user self-assessment data, user self-reflection data, receiving inputs of a first set of user self-assessment data and a first set of user state data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determine mappings between data of temporally-marked user data, identify insights based on mappings and analysis of data, determining a guided exercise for the user to perform based on the insights, mappings, and analyses of data, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); iterating the steps of receiving, storing, and updating user well-being data, user state data, etc., after each of the recommended exercises, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing varying user well-being data, user state data, etc., storing guided exercises/workflows, storing results of analysis of data, storing computerized instructions for performing the recited methods, storing computerized instructions for displaying varying elements on a display, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); receiving user input and/or performing exercise guidance via user interface (i.e. via the user pushing providing user interface input or pushing user interface buttons), e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-15, & 17-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3-8, 12-15, & 17-20 which generally recite limitations relating to receiving the set of user self-assessment data, visual map, etc., containing specific types of data that are received for purposes of analysis, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-8, 12-15, & 17-20, which generally recite limitations relating to the specific types of data that are analyzed for purposes of determining insights and exercises for the user, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii) claims 8, 10 & 18-20, which recite limitations relating to a particular set of user state data or visual map being updated or rendered, recitation of databases for purposes of updating and upkeep of data over time, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-10, 12-15, & 17-20, which generally recite limitations relating to storing the set of user self-assessment data, visual map, etc., containing specific types of data that are received for purposes of analysis, storing computerized instructions for performing the recited methods, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 6, 12, & 15, receiving user input and/or performing exercise guidance via user interface (i.e. via the user pushing providing user interface input or pushing user interface buttons), e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Grabinski et al. (WIPO Publication No. 2018/204805)
Claim 1 –
Regarding Claim 1, Grabinski discloses an awareness and support tool to improve user well-being of a user, comprising:
a user interface operating to receive temporally-marked user data sets (See Grabinski pp. 11, ll. 3-8 & Fig. 3 which discloses a screen/grid for storing and providing historical data of a user such as past progress) comprising:
user state data comprising user mental state and user physical state (See Grabinski Figs. 3 & 5 & pp. 11, ll. 19-21 which discloses the selection of the panic attack face may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack);
user trigger data (See Grabinski pp. 11, ll. 22-27 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field in which the user may enter a new cue or trigger that is not on the pre-populated list by typing or by utilizing speech-to-text voice recognition functionality of a device);
user self-assessment data (See Grabinski pp. 12, ll. 3-5 which discloses the user being able to enter a self-assessment of the severity of the panic attack, for example, in one of the of panic attack record entry screens, that may be used as the severity score); and
user self-reflection data (See Grabinski pp. 7, ll. 3-7 which discloses the system being configured to prompt the user to enter one or both of an external or internal cue associated with a behavior or feeling selected by the user in the selection interface in a free-form text entry field responsive to selection of the behavior or feeling by the user in the first selection interface or responsive to the user identifying the behavior or feeling in the entry field);
a user database operating to (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses adding a new record to a Grid by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for "Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine. FIG. 4 illustrates a first in a series of panic attack record entry screens. A number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5. The data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3. Alternatively, the user may enter a self-assessment of the severity of the panic attack, for example, in one of the of panic attack record entry screens, that may be used as the severity score and then stored in the system):
store the temporally-marked user data sets (See Grabinski pp. 14, ll. 22 which discloses workspaces storing the results of the work/scoring of a user’s situation for later reference; See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5 constituting sort the data sets into a record summary screen),
sort the temporally-marked user data sets (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses record entry screens such as that illustrated in FIG, 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed; a number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5 constituting sort the data sets into a record summary screen; the data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3); and
filter the temporally-marked user data sets (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses a number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5; the data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3 which is understood to read on “filtering” the data sets under broadest reasonable interpretation without further specifying the manner or specifics of the filtering of data; the user is presented with a summary of their responses such as in Fig. 32);
a system database operating to store a set of guided exercises associated with at least user state data, user trigger data, and user assessment data (See Grabinski pp. 11, ll. 3-13 which clicking on a grid or goal name will take the user to a Grid Detail screen where the user can see past progress on all goals in the grid, constituting storing various data such as user state data and user assessment data;  Further, a user can also back-enter past progress on the Grid Detail screen. An example of a Grid Detail screen is illustrated in FIG. 3 in which the columns provide historical data for the measure having the same icon in the Grid Summary screen; even further, items in the column between the column having the "Panic Attacks” icon (the third column in the grid of FIG. 3) and the column having the “Anxiety and Worry" column (the fifth column in the grid of FIG. 3) includes links (squares labelled "1" and "2") to access results from exercises performed to help alleviate the negative experiences;  The Grid Detail screen may apply a heat map to different measure to indicate measures that are considered to be at desirable or undesirable levels");
a processor (See Grabinski pp.9, ll. 19-20 which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a processor) operating on the user database (See Grabinski pp. 9, ll. 19-20 which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a storage/database implementation; See Grabinski pp. 14, ll. 22 which discloses workspaces can store the results of the work of a user for later reference; See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen or database as illustrated in FIG. 5) to determine mappings between data of the temporally-marked user data sets and to identify insights associated with data of the temporally-marked user data sets (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses user responses are used in a later Trigger Mapping process, for example, to generate a tallied list of cues or triggers associated with the behavior or feeling as illustrated in FIG. 19, which constitutes determining mappings between data of previous data sets and identifying insights associated with data/data sets; Grabinski pp. 19, ll. 4-10 further discloses the application guiding a user in responding to occurrences of an undesirable behavior or feeling. if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers (also referred to as "cues" herein) identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feelin; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25); wherein
the user inputs, through the user interface, a first set of user self-assessment data and a first set of user state data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses the user entering an option not included in the prepopulated list, for example, in the "Add a person to the list" field illustrated in FIG. 27. The user is asked "Where were you?"; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19; See Grabinski pp. 19, ll. 4-10 which discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling);
the processor selects, based on the first set of user self-assessment data and the first set of user data, a first guided exercise from the system database, and renders the first guided exercise on the user interface (See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25; Grabinski pp. 19, ll. 4-10 discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, such as an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling)
the user executes the guided exercise and inputs, through the user interface, a first set of user self-reflection data associated with executing the first guided exercise (See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25);
the processor maps the first set of user state data and the first set of user trigger data with respect to a set of pre-existing temporally-marked user data sets to create a first visual map (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses adding a new record to a Grid may be performed by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine. Similarly, on the Grid Detail screen illustrated in FIG. 3 the selection of the panic attack face icon 305 may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack. FIG. 4 illustrates a first in a series of panic attack record entry screens. Record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19);
the processor renders, on the user interface, the first visual map (BRI of “visual map” is simply a screen or visualization of causes/relationships/insights of the data analyzed, therefore see Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed);
the processor generates a first insight associated with the first set of user state data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 Record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select) the first set of user trigger data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed), and the set of pre-existing temporally-marked user data (FIG. 4 illustrates a first in a series of panic attack record entry screens; See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select such as based on historical user data);
the processor renders the first insight (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses adding a new record to a Grid may be performed by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine. Similarly, on the Grid Detail screen illustrated in FIG. 3 the selection of the panic attack face icon 305 may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack and record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field); and
the user inputs, through the user interface, a second set of user self-assessment data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses adding a new record to a Grid may be performed by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine, constituting multiple entries of user self-assessment data).

Claim 2 –
Regarding Claim 2, Grabinski discloses the awareness and support tool of claim 1 in its entirety.  Grabinski further discloses a tool, wherein:
the processor compares the first set of user self-assessment data and the second set of user self-assessment data to generate a second insight, the second insight rendered on the user interface by the processor (See Grabinski pp. 11, ll. 14 - pp. 12, ll. 5 which discloses which discloses adding a new record to a Grid may be performed by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine, constituting multiple, subsequent entries of user self-assessment data).

Claim 3 –
Regarding Claim 3, Grabinski discloses the awareness and support tool of claim 1 in its entirety.  Grabinski further discloses a tool, wherein:
the first set of user self-assessment data comprises a visual sliding scale data entry (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 discloses a user experiencing a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine, constituting multiple, subsequent entries of user self-assessment data, pp. 2, ll. 28 – pp.3, ll. 3 which specifically discloses the plurality of measures such as via user entry including white and black to represent extremes of scales of respective measures, constituting a visual sliding scale of self-assessment data).

Claim 4 –
Regarding Claim 4, Grabinski discloses the awareness and support tool of claim 1 in its entirety.  Grabinski further discloses a tool, wherein:
the first visual map comprises a particular set of user state data for a selected user trigger data (BRI of “visual map” is simply a screen or visualization of causes/relationships/insights of the data analyzed, therefore see Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed; See Grabinski Fig. 3 & Fig. 5 for examples of the visual map, results and data collected, etc.).

Claim 5 –
Regarding Claim 5, Grabinski discloses the awareness and support tool of claim 4 in its entirety.  Grabinski further discloses a tool, wherein:
the set of user state data is rendered as a first particular set of user state data and a second particular set of user data (BRI of “visual map” is simply a screen or visualization of causes/relationships/insights of the data analyzed, therefore see Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed; See Grabinski Fig. 3 & Fig. 5 for examples of the visual map, results and data collected, etc.).

Claim 6 –
Regarding Claim 6, Grabinski discloses the awareness and support tool of claim 1 in its entirety.  Grabinski further discloses a tool, wherein:
the user enters a time reminder to view a selected trigger (While not a “time reminder” per se, Grabinski pp. 17, ll. 13- pp. 18, ll. 29 describes the user being able to define various time frames and/or tracking their progress over specified times such as being marathon-ready in one month, constituting the user entering a time reminder in one month to view a selected goal or trigger under broadest reasonable interpretation).

Claim 7 –
Regarding Claim 7, Grabinski discloses the awareness and support tool of claim 1 in its entirety.  Grabinski further discloses a tool, wherein:
temporally-marked user data sets further comprise user parts data (See Grabinski pp. 11, ll. 19-21, Fig. 3 & Fig. 5 which discloses on the Grid Detail screen illustrated in FIG. 3 the selection of the panic attack face icon may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack; See Grabinski pp. 11, ll. 21-25 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field such that user parts data could be included).

Claim 8 –
Regarding Claim 8, Grabinski discloses the awareness and support tool of claim 7 in its entirety.  Grabinski further discloses a tool, wherein:
the processor renders, on the user interface, a second visual map comprising a particular set of user state data for a selected user parts data (BRI of “visual map” is simply a screen or GUI area/visualization of causes/relationships/insights of the data analyzed, therefore see Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed; See Grabinski pp. 11, ll. 19-21, Fig. 3 & Fig. 5 which discloses on the Grid Detail screen illustrated in FIG. 3 the selection of the panic attack face icon may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack; See Grabinski pp. 11, ll. 21-25 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field such that user parts data could be included).

Claim 9 –
Regarding Claim 9, Grabinski discloses the awareness and support tool of claim 1 in its entirety.  Grabinski further discloses a tool, wherein:
the processor and user interface reside on a portable computer device (See Grabinski pp. 9, ll. 19-20 & Grabinski pp. 17, ll. 9-12which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a processor).

Claim 10 –
Regarding Claim 10, Grabinski discloses the awareness and support tool of claim 9 in its entirety.  Grabinski further discloses a tool, wherein:
at least part of the user database and the system database reside external to the portable computer device (See Grabinski pp. 9, ll. 19-20 & Grabinski pp. 17, ll. 9-12which discloses system and method that may be implemented on a personal computer or portable computing device, so that the data, etc. can be access in which an app can be used and accessed over the internet, constituting a database external from the portable computer device).

Claim 11 –
Regarding Claim 11, Grabinski discloses an awareness and support tool to improve user well-being of a user, comprising:
a user database operating to (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses adding a new record to a Grid by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for "Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine. FIG. 4 illustrates a first in a series of panic attack record entry screens. A number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5. The data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3. Alternatively, the user may enter a self-assessment of the severity of the panic attack, for example, in one of the of panic attack record entry screens, that may be used as the severity score and then stored in the system):
store a plurality of user part data sets, each user part user data set comprising a set of current user state data and a set of existing user state data (See Grabinski pp. 14, ll. 22 which discloses workspaces storing the results of the work/scoring of a user’s situation for later reference; See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5 constituting sort the data sets into a record summary screen),
sort the plurality of user part data sets with respect to a particular set of user state data (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses record entry screens such as that illustrated in FIG, 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed; a number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5 constituting sort the data sets into a record summary screen; the data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3); and
filter the plurality of user part data sets with respect to the particular set of user state data (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses a number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5; the data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3 which is understood to read on “filtering” the data sets under broadest reasonable interpretation without further specifying the manner or specifics of the filtering of data; the user is presented with a summary of their responses such as in Fig. 32);
a user interface operating to receive the set of current user state data (See Grabinski pp. 11, ll. 3-8 & Fig. 3 which discloses a screen/grid for storing and providing historical data of a user such as past progress) 
the current user state data comprising user mental state and user physical state (See Grabinski Figs. 3 & 5 & pp. 11, ll. 19-21 which discloses the selection of the panic attack face may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack) 
and user self-assessment data (See Grabinski pp. 12, ll. 3-5 which discloses the user being able to enter a self-assessment of the severity of the panic attack, for example, in one of the of panic attack record entry screens, that may be used as the severity score);
a system database operating to store a set of guided exercises associated with at least user state data, user trigger data, and user assessment data (See Grabinski pp. 11, ll. 3-13 which clicking on a grid or goal name will take the user to a Grid Detail screen where the user can see past progress on all goals in the grid, constituting storing various data such as user state data and user assessment data;  Further, a user can also back-enter past progress on the Grid Detail screen. An example of a Grid Detail screen is illustrated in FIG. 3 in which the columns provide historical data for the measure having the same icon in the Grid Summary screen; even further, items in the column between the column having the "Panic Attacks” icon (the third column in the grid of FIG. 3) and the column having the “Anxiety and Worry" column (the fifth column in the grid of FIG. 3) includes links (squares labelled "1" and "2") to access results from exercises performed to help alleviate the negative experiences;  The Grid Detail screen may apply a heat map to different measure to indicate measures that are considered to be at desirable or undesirable levels");
a processor (See Grabinski pp.9, ll. 19-20 which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a processor) operating on the user database (See Grabinski pp. 9, ll. 19-20 which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a storage/database implementation; See Grabinski pp. 14, ll. 22 which discloses workspaces can store the results of the work of a user for later reference; See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen or database as illustrated in FIG. 5) to determine mappings between data of the temporally-marked user data sets and to identify insights associated with data of the temporally-marked user data sets (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses user responses are used in a later Trigger Mapping process, for example, to generate a tallied list of cues or triggers associated with the behavior or feeling as illustrated in FIG. 19, which constitutes determining mappings between data of previous data sets and identifying insights associated with data/data sets; Grabinski pp. 19, ll. 4-10 further discloses the application guiding a user in responding to occurrences of an undesirable behavior or feeling. if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers (also referred to as "cues" herein) identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feelin; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25); wherein
the processor generates and renders a first visual mapping of a relationship between the plurality of user part data sets and at least one fo the set of current user state data and the set of existing user state data (BRI of “visual mapping” is simply a screen or visualization of causes/relationships/insights of the data analyzed, therefore see Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed);
the user selects the particular set of user state data rendered on the user interface by the processor (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses the user entering an option not included in the prepopulated list, for example, in the "Add a person to the list" field illustrated in FIG. 27. The user is asked "Where were you?"; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19; See Grabinski pp. 19, ll. 4-10 which discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling);
the user enters the set of current user state data associated with the particular set of user state data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses the user entering an option not included in the prepopulated list, for example, in the "Add a person to the list" field illustrated in FIG. 27. The user is asked "Where were you?"; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19; See Grabinski pp. 19, ll. 4-10 which discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling); and
the processor selects, based on the first set of user self-assessment data and the first set of user data, a first guided exercise from the system database, and renders the first guided exercise on the user interface (See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25; Grabinski pp. 19, ll. 4-10 discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, such as an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling).

Claim 12 –
Regarding Claim 12, Grabinski discloses the awareness and support tool of claim 11 in its entirety.  Grabinski further discloses a tool, wherein:
the user executes the guided exercise and inputs, through the user interface, a first set of user self-reflection data associated with executing the first guided exercise (See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25).

Claim 13 –
Regarding Claim 13, Grabinski discloses the awareness and support tool of claim 12 in its entirety.  Grabinski further discloses a tool, wherein:
the first set of user self- assessment data comprises a visual sliding scale data entry (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 discloses a user experiencing a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine, constituting multiple, subsequent entries of user self-assessment data, pp. 2, ll. 28 – pp.3, ll. 3 which specifically discloses the plurality of measures such as via user entry including white and black to represent extremes of scales of respective measures, constituting a visual sliding scale of self-assessment data).

Claim 14 –
Regarding Claim 14, Grabinski discloses the awareness and support tool of claim 11 in its entirety.  Grabinski further discloses a tool, wherein:
the processor generates a first insight associated with the set of current user state data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses adding a new record to a Grid may be performed by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine. Similarly, on the Grid Detail screen illustrated in FIG. 3 the selection of the panic attack face icon 305 may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack and record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field).

Claim 15 –
Regarding Claim 15, Grabinski discloses the awareness and support tool of claim 11 in its entirety.  Grabinski further discloses a tool, wherein:
the user inputs, through the user interface (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses the user entering an option not included in the prepopulated list, for example, in the "Add a person to the list" field illustrated in FIG. 27. The user is asked "Where were you?"; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19; See Grabinski pp. 19, ll. 4-10 which discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling), 
a first set of user self-assessment data before the user selects the particular set of user state data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses the user entering an option not included in the prepopulated list, for example, in the "Add a person to the list" field illustrated in FIG. 27. The user is asked "Where were you?"; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19; See Grabinski pp. 19, ll. 4-10 which discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling), and 
a second set of user self-assessment data after the user executes the first guided exercise (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses the user entering an option not included in the prepopulated list, for example, in the "Add a person to the list" field illustrated in FIG. 27. The user is asked "Where were you?"; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19; See Grabinski pp. 19, ll. 4-10 which discloses that the application may guide a user in responding to more than one occurrence of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrences of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused each of the occurrences of the undesirable behavior or feeling).

Claim 16 –
Regarding Claim 16, Grabinski discloses a method of improving user well-being of a user, comprising:
providing an awareness and support tool comprising (See Grabinski pp. 9, ll. 19-20 & Grabinski pp. 17, ll. 9-12 which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a processor):
a user interface operating to receive temporally-marked user data sets (See Grabinski pp. 11, ll. 3-8 & Fig. 3 which discloses a screen/grid for storing and providing historical data of a user such as past progress) comprising:
user state data comprising user mental state and user physical state (See Grabinski Figs. 3 & 5 & pp. 11, ll. 19-21 which discloses the selection of the panic attack face may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack);
user trigger data (See Grabinski pp. 11, ll. 22-27 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field in which the user may enter a new cue or trigger that is not on the pre-populated list by typing or by utilizing speech-to-text voice recognition functionality of a device);
user self-assessment data (See Grabinski pp. 12, ll. 3-5 which discloses the user being able to enter a self-assessment of the severity of the panic attack, for example, in one of the of panic attack record entry screens, that may be used as the severity score); and
user self-reflection data (See Grabinski pp. 7, ll. 3-7 which discloses the system being configured to prompt the user to enter one or both of an external or internal cue associated with a behavior or feeling selected by the user in the selection interface in a free-form text entry field responsive to selection of the behavior or feeling by the user in the first selection interface or responsive to the user identifying the behavior or feeling in the entry field);
a user database operating to (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses adding a new record to a Grid by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for "Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine. FIG. 4 illustrates a first in a series of panic attack record entry screens. A number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5. The data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3. Alternatively, the user may enter a self-assessment of the severity of the panic attack, for example, in one of the of panic attack record entry screens, that may be used as the severity score and then stored in the system):
store the temporally-marked user data sets (See Grabinski pp. 14, ll. 22 which discloses workspaces storing the results of the work/scoring of a user’s situation for later reference; See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5 constituting sort the data sets into a record summary screen),
sort the temporally-marked user data sets (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses record entry screens such as that illustrated in FIG, 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed; a number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5 constituting sort the data sets into a record summary screen; the data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3); and
filter the temporally-marked user data sets (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses a number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen as illustrated in FIG. 5; the data entered may provide for the system to assign a severity score to the panic attack, for example, the severity scores of 75.5 for the panic attack that occurred on October 28 and the severity score of 67 for the panic attack that occurred on November 2, shown in the Grid Detail screen illustrated in FIG. 3 which is understood to read on “filtering” the data sets under broadest reasonable interpretation without further specifying the manner or specifics of the filtering of data; the user is presented with a summary of their responses such as in Fig. 32);
a system database operating to store a set of guided exercises associated with at least user state data, user trigger data, and user assessment data (See Grabinski pp. 11, ll. 3-13 which clicking on a grid or goal name will take the user to a Grid Detail screen where the user can see past progress on all goals in the grid, constituting storing various data such as user state data and user assessment data;  Further, a user can also back-enter past progress on the Grid Detail screen. An example of a Grid Detail screen is illustrated in FIG. 3 in which the columns provide historical data for the measure having the same icon in the Grid Summary screen; even further, items in the column between the column having the "Panic Attacks” icon (the third column in the grid of FIG. 3) and the column having the “Anxiety and Worry" column (the fifth column in the grid of FIG. 3) includes links (squares labelled "1" and "2") to access results from exercises performed to help alleviate the negative experiences;  The Grid Detail screen may apply a heat map to different measure to indicate measures that are considered to be at desirable or undesirable levels");
a processor (See Grabinski pp.9, ll. 19-20 which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a processor) operating on the user database (See Grabinski pp. 9, ll. 19-20 which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a storage/database implementation; See Grabinski pp. 14, ll. 22 which discloses workspaces can store the results of the work of a user for later reference; See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 which discloses number of screens may be presented to collect information about the panic attack that may be then summarized in an event record summary screen or database as illustrated in FIG. 5) to determine mappings between data of the temporally-marked user data sets and to identify insights associated with data of the temporally-marked user data sets (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses user responses are used in a later Trigger Mapping process, for example, to generate a tallied list of cues or triggers associated with the behavior or feeling as illustrated in FIG. 19, which constitutes determining mappings between data of previous data sets and identifying insights associated with data/data sets; Grabinski pp. 19, ll. 4-10 further discloses the application guiding a user in responding to occurrences of an undesirable behavior or feeling. if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers (also referred to as "cues" herein) identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25); wherein
inputting, by the user through the user interface a first set of user self-assessment data and a first set of user state data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4 which discloses the user entering an option not included in the prepopulated list, for example, in the "Add a person to the list" field illustrated in FIG. 27. The user is asked "Where were you?"; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19; See Grabinski pp. 19, ll. 4-10 which discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, for example, an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling);
selecting, by the processor and based on the first set of user self-assessment data and the first set of user data, a first guided exercise from the system database, and rendering, by the processor, the first guided exercise on the user interface (See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25; Grabinski pp. 19, ll. 4-10 discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, such as an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling)
executing, by the user, the guided exercise (These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25; Grabinski pp. 19, ll. 4-10 discloses that the application may guide a user in responding to occurrences of an undesirable behavior or feeling and if a user provides the application with an indication of the occurrence of an undesirable behavior or feeling, such as an occurrence of a substance misuse, the application may provide the user with suggestions on how to mitigate or otherwise deal with the undesirable behavior or feeling. FIG. 19 illustrates a list of triggers identified by users that may have contributed to or caused the occurrence of the undesirable behavior or feeling)
inputting, through the user interface a first set of user self-reflection data associated with executing the first guided exercise (See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior. These screens may guide the user in performing the response, for example, in performing breathing exercises as illustrated in FIG. 25);
mapping, by the processor, the first set of user state data and the first set of user trigger data with respect to a set of pre-existing temporally-marked user data sets to create a first visual map (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses adding a new record to a Grid may be performed by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine. Similarly, on the Grid Detail screen illustrated in FIG. 3 the selection of the panic attack face icon 305 may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack. FIG. 4 illustrates a first in a series of panic attack record entry screens. Record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list; See Grabinski pp. 19, ll. 31 – pp. 20, ll. 3 & Figs. 24-25 which disclose screens that are displayed when the user opens the process associated response, the user engaging in the alternative behavior; The user is asked "What time of day was it?" when they engaged in the target behavior and/or the user is presented with a summary of their responses such as in FIG. 32 and these responses are used in a later Trigger Mapping process, for example, to generate a tallied list of triggers associated with the behavior or feeling as illustrated in FIG. 19);
rendering, by the processor on the user interface, the first visual map (BRI of “visual map” is simply a screen or visualization of causes/relationships/insights of the data analyzed, therefore see Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed);
generating, by the processor, a first insight associated with the first set of user state data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 Record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select) the first set of user trigger data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed), and the set of pre-existing temporally-marked user data (FIG. 4 illustrates a first in a series of panic attack record entry screens; See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select such as based on historical user data);
rendering, by the processor, the first insight (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses adding a new record to a Grid may be performed by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine. Similarly, on the Grid Detail screen illustrated in FIG. 3 the selection of the panic attack face icon 305 may cause a panic attack record entry screen or series of screens to open in which the user may enter the details of the panic attack and record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field); and
inputting, by the user through the user interface, a second set of user self-assessment data (See Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses adding a new record to a Grid may be performed by selecting an icon representing the type of record desired in the Grid Summary or Grid Detail screen. For example, if a user experiences a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine, constituting multiple entries of user self-assessment data).

Claim 17 –
Regarding Claim 17, Grabinski discloses the method of claim 16 in its entirety.  Grabinski further discloses a method, wherein:
the first set of user self-assessment data comprises a visual sliding scale data entry (See Grabinski pp. 11, ll. 14 – pp. 12, ll. 5 discloses a user experiencing a migraine, they may select the plus sign icon 205 on the grid for “Track Migraines" in the Grid Summary screen illustrated in FIG. 2. Selecting the plus sign icon may trigger a migraine record where the user can log the antecedent events that may have precipitated the migraine, constituting multiple, subsequent entries of user self-assessment data, pp. 2, ll. 28 – pp.3, ll. 3 which specifically discloses the plurality of measures such as via user entry including white and black to represent extremes of scales of respective measures, constituting a visual sliding scale of self-assessment data).

Claim 18 –
Regarding Claim 18, Grabinski discloses the method of claim 16 in its entirety.  Grabinski further discloses a method, wherein:
the first visual map comprises a particular set of user state data for a selected user trigger data (BRI of “visual map” is simply a screen or visualization of causes/relationships/insights of the data analyzed, therefore see Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed; See Grabinski Fig. 3 & Fig. 5 for examples of the visual map, results and data collected, etc.).

Claim 19 –
Regarding Claim 19, Grabinski discloses the method of claim 16 in its entirety.  Grabinski further discloses a method, wherein:
the set of user state data is rendered as a first particular set of user state data and a second particular set of user data (BRI of “visual map” is simply a screen or visualization of causes/relationships/insights of the data analyzed, therefore see Grabinski pp. 20, ll. 15 – pp. 21, ll. 4; pp. 11, ll. 3-13; pp. 12, ll. 3-5; pp. 11, ll. 14-28 which discloses record entry screens such as that illustrated in FIG. 4 may include a list of common cues or triggers for a feeling or behavior the user have experienced or performed from which the user may select, and may also include a free-form text entry field (indicated at 405 in FIG. 4) in which the user may enter a new cue or trigger that is not on the pre-populated list, for example, by typing or by utilizing speech-to-text voice recognition functionality of a device upon which embodiments of the software app disclosed herein may be installed; See Grabinski Fig. 3 & Fig. 5 for examples of the visual map, results and data collected, etc.).

Claim 20 –
Regarding Claim 20, Grabinski discloses the method of claim 16 in its entirety.  Grabinski further discloses a method, wherein:
the processor and user interface reside on a portable computer device (See Grabinski pp. 9, ll. 19-20 & Grabinski pp. 17, ll. 9-12which discloses system and method that may be implemented on a personal computer or portable computing device, for example, a smart phone which is understood to include a processor); and 
at least part of the user database and the system database reside external to the portable computer device (See Grabinski pp. 9, ll. 19-20 & Grabinski pp. 17, ll. 9-12which discloses system and method that may be implemented on a personal computer or portable computing device, so that the data, etc. can be access in which an app can be used and accessed over the internet, constituting a database external from the portable computer device).



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shriberg et al. (U.S. Patent Publication No. 2019/0385711) discloses a system for assessing a mental state of a subject in a single session or over multiple different sessions, using for example an automated module to present and/or formulate at least one query based in part on one or more target mental states to be assessed, the query eliciting at least one response from the subject, and further the data can be processed using one or more individual, joint, or fused models. One or more assessments of the mental state associated with the subject can be generated for the single session, for each of the multiple different sessions, or upon completion of one or more sessions of the multiple different sessions;
Moturu et al. (U.S. Patent Publication No. 2019/0228845) discloses a system for providing therapy to an individual via transmitting a log of use dataset associated with communication behavior of the individual during a time period, making use of survey/questionnaires, generating a predictive model from a passive dataset derived from the log of use dataset and the supplementary dataset and the survey dataset, and rendering information from the report to a coach associated with the individual;
Donalds et al. (U.S. Patent Publication No. 2018/0032682) discloses systems for measuring a physiological-emotional state of a user and acquiring user data one of physiological data, emotional affect data, or a combination of both and presenting a graphical representation of the physiological-emotional state of the user on a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/29/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619